                                                            Case No. 20-MJ-00060-JTM (LMC)

                                         AFFIDAVIT

       I, Detective Mark Showman, the undersigned Affiant being duly sworn, state the
following is true and correct to the best of my knowledge and belief:

       1.      I am a Police Officer for the Independence, Missouri Police Department (IPD),
and have been continuously employed as a Police Officer since March 2008. Currently, I am
assigned as a Detective to the Independence, Missouri Police Street Crimes Unit (SCU), and
have served in that Unit since December of 2018.

        2.      On numerous occasions, I have spoken with suspects, defendants, and criminal
investigators concerning the methods and practices of various offenders. Through these
investigations, my training, experience, conversations with experienced agents, other drug
investigators, and law enforcement personnel, in the United States, I have become familiar with
the methods employed by criminal offenders in general. The information provided in this
affidavit is based on my personal knowledge and observation during the course of this
investigation, information conveyed to me by other law enforcement officials, and my review of
records, documents, and other physical evidence obtained during the investigation.

       The facts to support a finding of probable cause are as follows:

        3.      On July 17, 2020, at approximately 1220 hours, Independence SWAT,
Independence Street Crimes Unit (SCU), and members of the United States Marshals Service
were attempting to locate Monty W. Ray (W/M, DOB: 06/21/2000) who had active warrants
for felony assault against a law enforcement officer and felony fleeing out of Jackson County,
Missouri, in Case Number 2016-CR03210, and for a probation violation out of Franklin County,
Kansas, in Case Number 19CR386. Ray’s felony assault warrant originated from an incident
that occurred on July 9, 2020. On that date, Independence, Missouri police officers attempted to
contact Ray as he was a suspect in a package theft. Ray initially fled from officers on foot and
ultimately entered the driver’s seat of a vehicle. Officers approached the vehicle and observed
Ray place the vehicle into gear. One of the officers grabbed Ray and said, “Don’t do it.” Ray
then backed his vehicle into a patrol vehicle while running over the officer’s left foot. A high-
speed pursuit followed. Ray’s vehicle reached speeds of approximately 110 mph while traveling
through city streets and the pursuit was ultimately terminated due to public safety reasons.

       4.       On July 17, 2020, law enforcement officers observed Ray operating a 2020
Hyundai Elantra in the area of 107th Street and Blue Ridge Boulevard, Kansas City, Missouri,
located in the Western District of Missouri. Officers ran the license plate of the Elantra and it
responded as being reported stolen of Blue Springs, Missouri. The officers then stopped the
vehicle at the intersection of 107th Street and Blue Ridge Boulevard.




         Case 4:20-mj-00060-JTM Document 1-1 Filed 07/20/20 Page 1 of 3
        5.      When the officers attempted to stop the vehicle, Ray exited the vehicle and fled
on foot. Officers pursued Ray and ultimately took him into custody on the other side of the
intersection. The vehicle was also occupied by two individuals with one in the front passenger
seat and the other in the back passenger seat.

        6.     Officers observed a Glock, Model 26, 9mm semi-automatic handgun, bearing
Serial Number BDPB557, lying in plain view on the driver’s seat. The Glock was loaded with
ten rounds of 9mm ammunition with one additional round in the chamber. A Sig Sauer, Model
P365, 9mm semi-automatic handgun, bearing Serial Number 66A8051119, was located in plain
view in the center console cup holder. The Sig Sauer was loaded with nine rounds of 9mm
ammunition with one additional round in the chamber. Both firearms had been reported stolen
out of Blue Springs, Missouri.

      7.      During a subsequent search of the vehicle, Detective Fowler located five rounds
of 9mm and one .223 caliber round in the glove box of the vehicle. He also located one spent
9mm shell casing on the driver’s side floorboard of the vehicle.

      8.      Both passengers were interviewed separately at the scene. They both waived their
Miranda rights and stated the guns belonged to Ray.

       9.     A review of Ray’s criminal history report determined that he had a felony out of
Franklin County, Kansas, for aggravated failure to appear, however, it could not be determined
what the conviction status was at this time.

        10.    At approximately 1639 hours, Detective Burris and I conducted an in-custody
interview with Ray. Ray was advised and waived his Miranda rights. Ray advised that he was
a convicted felon out of Franklin County, Kansas. Ray stated that he served eight months on his
felony conviction and additionally had a “backup” if he violated his probation. When questioned
about the conviction status, Ray repeatedly confirmed that he was a convicted felon and that his
charge was from a stolen automobile. Ray stated that he knew he was prohibited from
possessing firearms.

        11.     Ray further stated that he did not know that the car was reported stolen. Ray
advised that he borrowed the vehicle from a female friend that told him it was a rental that still
had time on the rental lease. Ray stated that the Sig Sauer handgun was his and that he acquired
the gun from a friend. Ray stated that he only had the gun for a day. Ray advised that his
fingerprints and DNA would be on the firearm and that he shot the gun on one occasion. Ray
stated that he shot the round into the ground. Ray stated that the Glock handgun was not his but
that he had handled it. Ray identified the front passenger was the owner of the Glock. Ray
stated that he was trying to buy the gun from the front passenger. Ray advised that his
fingerprints and DNA would be present on the gun. Ray denied knowing the guns were reported
stolen. Ray stated that he carries guns for his protection but denied that it was due to the sale or
purchase of drugs. He stated that it was over a girl.




                                                 2

         Case 4:20-mj-00060-JTM Document 1-1 Filed 07/20/20 Page 2 of 3
        12.   Ray further admitted to being a habitual user of marijuana. Ray stated that he has
used marijuana daily since he was twelve years old and that he most commonly smokes blunts.
Ray advised that he also uses methamphetamine occasionally. Ray did not consider himself to
be addicted to methamphetamine but advised that he last used methamphetamine on July 16,
2020. Ray stated that he does not deal drugs but occasionally sells small amounts of marijuana
to friends.

        13.    Ray stated that in regards to July 9, 2020 pursuit, he had originally fled from the
officer because he had a gun in his pocket. Ray stated that he did not want to be caught with the
gun because he knew he was prohibited from having it because he’s a felon. Ray identified the
gun as a Taurus G2C, 9mm handgun.

        14.     On July 20, 2020, I spoke with Special Agent Jeff Brock with the Bureau of
Alcohol, Tobacco, Firearms and Explosives. Special Agent Brock advised that both the Glock
and Sig Sauer handguns were not manufactured in the state of Missouri and therefore, had
travelled in interstate commerce.

       FURTHER AFFIANT SAYETH NAUGHT.


                                                        Presented by reliable electronic means and sworn to telephonically.

                                                      MARK SHOWMAN
                                                      Detective
                                                      Independence, Missouri Police Department

Subscribed to and sworn to before me

this 20th      day of July, 2020.   Sworn to by telephone
                                       1:14 PM, Jul 20, 2020




HONORABLE LAJUANA M. COUNTS
United States Magistrate Judge
Western District of Missouri




                                                               3

         Case 4:20-mj-00060-JTM Document 1-1 Filed 07/20/20 Page 3 of 3
